Case 2:18-cv-01135-AJS Document 47 Filed 03/04/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF PENNSYLVANIA
PITTSBURGH DIVISION

WENDELL H. STONE COMPANY, INC.
d/b/a STONE & COMPANY, individually and

half of h imi i
on behalf of all others similarly situated, Case No. 2:18-cv-01135-AJS

Plaintiff,
Vv.

PC SHIELD INC., an Oklahoma corporation,
and BRANDIE M. JORDAN, an individual,

Defendants.

 

 

et ORDER GRANTING PLAINTIFF’S
MOTION FOR CLASS DECERTIFICATION AND DISMISSAL

 

WHEREAS, an alleged class action is pending before this Court entitled Stone v. PC
Shield, Inc., et al., Case No. 2:18-cv-01135-AJS; and

WHEREAS, the Court has read and considered Plaintiff's Motion for Class
Decertification and Dismissal and the Memoranda in Support (“Motion”). The Court, being fully
advised in the premises, finds good cause being shown,

IT IS HEREBY ORDERED, DECREED, AND ADJUDGED AS FOLLOWS:

l. The Court finds that the requirements for class certification are no longer satisfied
because Plaintiff is unable to demonstrate that the class is ascertainable and cannot propose an
adequate notice plan.

2. Therefore, the Court grants Plaintiff’s Motion for Class Decertification and
Dismissal.

3. The Class previously certified on December 4, 2019 is hereby decertified.
Case 2:18-cv-01135-AJS Document 47 Filed 03/04/20 Page 2 of 2

 

4, Further, the Court hereby dismisses this action against both Defendants without
prejudice.
IT IS SO ORDERED.
“ef ny _ ue
fn ge
i
/ giHig f he ¢ ta 7
LO ee a ug Schwab
la . States District Judge
f a
4 af
Pasa
